Case: 12-5142     Document: 37    Page: 1       Filed: 11/02/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ ~ourt of ~peaI~
       for tbe jfeberaI ~irtuit

   CENCAST SERVICES, L.P., CENEX SERVICES,
       L.P., DISC ACQUISITION CORP., DISC
   MANAGEMENT SERVICES GROUP, INC., DISC
     TALENT GROUP, INC., EP MANAGEMENT
   SERVICES, L.P., EP PRODUCTION SERVICES,
     L.P., EP TALENT SERVICES, L.P., PIXPAY
      SERVICES, L.P., AND SCREENPAY, INC.,
                 Plaintiffs-Appellants,

                           v.
                     UNITED STATES,
                     Defendant-Appellee.


       2012-5142, -5143, -5144, -5145, -5146, -5147,
               -5148, -5149, -5150, -5151


   Appeals from the United States Court of Federal
Claims in consolidated case nos. 02-CV-1916, 02-CV-1917,
02-CV-1918, 02-CV-1919, 02-CV-1920, 02-CV-1921, 02-
CV-1922, 02-CV-1923, 02-CV-1924, and 02-CV-1925,
Judge George W. Miller.


                       ON MOTION


                Before SCHALL, Circuit Judge.
Case: 12-5142     Document: 37      Page: 2   Filed: 11/02/2012




CENCAST SERVICES v. US                                     2

                         ORDER
     The Alliance of Motion Picture and Television Produc-
ers, Studio Transportation Drivers, Local Union No. 399 of
the International Brotherhood of Teamsters, and Interna-
tional Alliance of Theatrical Stage Employees Moving
Picture Technicians, Artists and Allied Crafts of the United
States, Its Territories and Canada, AFL-CIO, CLC move
for leave to file briefs amicus curiae in support of Cencast
Services, L.P., et al. The United States moves to file an
extended brief.

      Upon consideration thereof,

      IT Is ORDERED THAT:

    (1) The motions for leave to file briefs amicus curiae
are granted.

    (2) The United States' motion to file an extended
brief is denied.
   (3) The United States' response brief is due within 40
days of the date of this order.
                                     FOR THE COURT

                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s26